DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] should be amended to include the current status of the parent application recited therein.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claim is indefinite in that while the claim recites “the vibration of the inner liner” is recited, this term lacks clear antecedent basis in that no vibration of the inner liner is previously recited, rendering the scope of the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims do not fairly further limit independent apparatus claim 1 since the above claims recite only manners or methods of use of the claimed apparatus (claim 18 recites only the type of metal to be treated by the apparatus). It has been held that the manner or method of use of an apparatus or the type of material to be worked upon by an apparatus alone, cannot be fairly relied upon to further limit claims to an apparatus itself. See MPEP 2114 and 2115.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,322,546 to Holsgrove et al (Holsgrove et al). Holsgrove et al teaches a filter device, in the embodiment of figure 3 for example, including a receptacle for molten metal (28), the metal being aluminum (see col. 1, lines 62-65 for example), having an inlet (the open top) and an outlet (26) for entry and exit of molten metal respectively, a filter element (60 and 55) within the receptacle positioned between the inlet and the outlet, the filter(s) capable of passing metal therethrough, and a vibrator (54) capable of producing vibrations in the molten metal, thereby showing all aspects of claims 1 and 18.
With respect to claim 2, the vibrator contacts a surface of the receptacle (see col. 5 lines 41-50 for example where the vibrator is connected to a portion of the filter, which is a part and makes up a surface of the receptacle).
With respect to claims 3 and 4, the vibrator of Holsgrove has a driven element (shown in dashed lines in figure 3 for example) which can if desired either be immersed in the molten metal of contacting the molten metal, depending on the level of the metal within the receptacle.
With respect to claim 8, the vibrator (54) of Holsgrove et al is hydraulically or pneumatically driven
With respect to claim 9, the vibrator as shown by Holsgrove et al figure 3 for example, generates force which is directed between 45 and 90 degrees with respect to the metal flow at least in a part of the metal flow (the metal flows perpendicular to the vibrator direction on its way to the outlet (26) for example). 
With respect to claim 10, as shown by figure 3 of Holsgrove et al for example, the vibrator (54) is mounted exteriorly of the receptacle and is proximate (near) one of the filter elements (55).
With respect to claim 11, Holsgrove et al teaches controlling the frequency and amplitude of the vibrations (see col. 6, lines 9-24 for example).
With respect to claim 15, the filter member (60) of Holsgrove et al is a ceramic foam filter (see coil 6, lines 24-35 for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holsgrove et al. As applied to claim 1 above, Holsgriove et al shows all aspects of the above claim except the use of a refractory coating on the driven element of the vibrator (54), or showing the use of multiple vibrators rather than the single vibrator shown by Holsgrove et al. 
With respect to the use of a refractory coating on the driven element (claim 19), it is noted to be an old and well known expedient in the metallurgical arts to employ protective refractory coatings or members on components near to or exposed to molten metals in order to prevent damage to the components. Since damage to the driven member of Holsgrove et al, which is in an environment where exposure to molten aluminum occurs, would be desirable, motivation to employ well known refractory protective coatings to the driven member of Holsgrove et al in order to prevent damage would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to the use of two or more vibrators (claim 20), it has been held to be a modification obvious to one of ordinary skill in the art to multiply the numbers of an element shown singly by the prior art in order to multiply its effect (see MPEP 2144.04 VI B). In the instant case, motivation to employ two or more vibrators rather than the single vibrator shown by Holsgrove et al in order to achieve a greater range of areas of vibration would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
Claims 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holsgrove et al in view of US 4,024,056 to Yarwood et al (Yarwood et al). As applied to claim 1 above, Holsgrove et al shows all aspects of the above claims except the specific receptacle lining recited in claim 12 or the pore densities recited in claims 15 and 16. 
With respect to claim 12, Yarwood teaches that receptacles (2) employed in the filtering of molten aluminum (see col.1 lines 5-10 for example) are well known to include an inner lining (2a, 2b) and an outer shell (the outer layer shown in figure 2 for example). Because the lining structure of Yarwood et al is employed for the same purpose (filtering operations on molten aluminum) as the receptacle shown only schematically by Holsgrove et al, motivation to employ the receptacle lining structure of Yarwood et al as the receptacle structure of Holsgrove et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 16 and 17, Holsgrove et al does not recite any pore density for the ceramic foam filter (60) employed by Holsgrove et al. Yarwood et al teaches, at col. 5 lines 15-30 for example, that for aluminum filtering operations it was known in the art to be advantageous to employ a ceramic foam filter with from 20 to 45 pores per inch, falling within the ranges recited by claims 16 and 17. Because effective filtering of molten aluminum would also be desirable in Holsgrove et al, motivation to employ a ceramic foam filter withteh pore density recited by Yarwood et al as the required ceramic foam filter of Holsgrove et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holsgrove et al in view of US 4,087,080 to Steinegger et al (Steinegger et al). As applied to claim 1 above, Holsgrove et al shows all aspects of the above claims except the use of a liner including an inner liner, an outer shell and a resilient member between the inner liner and the outer shell. Steinegger et al teaches that in molten aluminum filtering vessels (see col. 1 lines 5-10 for example) it was known in the art to employ a vessel or receptacle with an outer shell (22), an inner lining (21), and “resilient” members (23, 24) therebetween, since without further description all materials exhibit some amount of resiliency and would thereby meet this claim limitation. Because the lining structure of Steinegger et al is employed for the same purpose (filtering operations on molten aluminum) as the receptacle shown only schematically by Holsgrove et al, motivation to employ the receptacle lining structure of Steinegger et al as the receptacle structure of Holsgrove et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claim 14, the members (23, 24) would to some extent (meeting the limitation of at least partially) isolate vibration of the inner lining from the shell.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Above claims 5-7 contain allowable subject matter at least in that none of the cited or applied prior art show or fairly suggest an arm of an L shape between the vibrator and the driven element. The closest prior art (Holsgrove et al) employs a straight arm between the head component and the vibrator main body and would be inoperative with a L shaped arm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 10,471,506 (the parent of the instant application) and US 2020/0030876 (the publication of the instant application) are also cited.
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk